                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

RONNIE ROBERT MOLINA,                        §
                                             §
       Plaintiff,                            §
                                             §
v.                                           §         Civil Acton No. 4:17-cv-00809-P
                                             §
WISE COUNTY, TEXAS, et al.,                  §
                                             §
       Defendants.                           §

                       MEMORANDUM OPINION AND ORDER

       This case was recently reassigned from the docket of Senior Judge Terry R. Means

to this the “P” docket of the undersigned district judge. Ord. Transfer, ECF No. 59. Pending

before the Court is the Wise County individual defendants Sergeant Joseph Thomas, Officer

Lance Larson, and former Officer Jennifer Roberts’ Motion for Summary Judgment, brief,

and appendix.1 Mot. Summ. J., ECF No. 46; Brief, ECF No. 47; App., ECF No. 48. Plaintiff

Robert Ronnie Molina filed a Response. Resp., ECF No. 57. The defendants filed a collective

Reply. ECF No. 58. Having considered the Motion, brief in support and appendix, Plaintiff’s

Response, and Defendants’ Reply, the Court concludes that Defendants’ Motion for

Summary Judgment should be and hereby is GRANTED.


       1
        Although the summary judgment motion included arguments on behalf of defendant
James Mayo, Plaintiff Molina voluntarily dismissed Defendant Mayo so those arguments are
not addressed. Order, ECF No. 49; Rule 54(b) J., ECF No. 50. Also, although a second
Officer Roberts was initially a party to this case, that second Officer Roberts was dismissed
in an order and Rule 54(b) judgment entered on May 20, 2019, as later clarified. Order, ECF
No. 35; Rule 54(b) J., ECF No. 37; July 29, 2019 Order for Clarification, ECF No. 51. All
further references to “Roberts” are to Defendant Jennifer Roberts.
                                   BACKGROUND

      Plaintiff Ronnie Robert Molina (“Plaintiff” or “Molina”) filed a complaint against

several defendants arising from his detention in the Wise County Jail in May 2016.

Complaint 1!6, ECF No. 3. Molina alleges that while in the Wise County Jail on May 19,

2016, he was sexually abused and assaulted by fellow inmate, Israel Trey Rodriguez. Id. at

4. He alleges that he had informed Defendants Thomas, Larson, and Roberts that Rodriguez

was sexually harassing him. Id. The Court then directed Molina to filed a More Definite

Statement (“MDS”) with answers to the Court’s particular questions, and Molina filed an

MDS. Order, ECF No. 15; MDS, ECF No. 16. After review of the MDS, the Court issued

an Opinion and Order of Partial Dismissal under 28 U.S.C. § 1915(e)(2)(B), dismissing all

claims and defendants, except Molina’s 42 U.S.C. § 1983 constitutional claim against

Thomas, Larson, Roberts, an unnamed Officer “B”, and Detective Mayo. Op. and Order,

ECF No. 17. Detective Mayo and Officer “B” have since been dismissed.2 After Molina

complied with a Court order to file a Federal Rule of Civil Procedure 7(a) reply, the

remaining defendants, Thomas, Larson, and Roberts, filed the summary judgment motion.

                       SUMMARY JUDGMENT EVIDENCE

      The motion for summary judgment was supported by a brief and appendix. ECF Nos.

47!8. The Appendix contained: (a) the Affidavits of Defendants’ Larson and Roberts


      2
       The Court previously noted Detective Mayo’s dismissal. Defendant unnamed
Officer”B” was also dismissed by an order and Rule 54(b) judgment entered on May 20,
2019. Order, ECF No. 36; Rule 54(b) J., ECF No. 37.

                                           -2-
(Exhibits 1 and 2); (b) the Affidavit of Thomas (Exhibit 3); Thomas’s Law Enforcement

Status Report (Exhibit 3-A); the Inmate Witness Statements given on May 21, 2016 by

Molina and three other Wise County Jail inmates (Exhibit 3-B); and a July 1, 2016 letter

written by Molina (Exhibit 3-C). App. 4!29, ECF No. 48. Plaintiff Molina declared “under

penalty of perjury” that his MDS was “true and correct.” MDS at 17, ECF No. 16. Thus, the

Court will review the more definite statement as summary judgment evidence. See Nissho-

Iwai American Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir. 1989) (noting that the statutory

exception in 28 U.S.C. § 1746 permits unsworn declarations to substitute for an affidavit if

made “under penalty of perjury” and verified as “true and correct”). Molina did not swear

to his Original Complaint or his Rule 7 Reply, so those documents are not considered as

summary judgment evidence. Furthermore, although Molina recited additional information

in his response to the Motion for Summary Judgment, that document was not sworn, and

Molina did not supply any responsive summary judgment evidence or affidavits, and thus the

response does not include summary judgment evidence.

                                        ANALYSIS

       In this case, Defendants each move for judgment on the basis that they are entitled to

qualified immunity from suit. Brief 5!10, ECF No. 47.

A.     Summary Judgment Standard

       When the record establishes “that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law,” summary judgment is appropriate.


                                             -3-
FED. R. CIV. P. 56(a). “[A dispute] is ‘genuine’ if it is real and substantial, as opposed to

merely formal, pretended, or a sham.” Bazan v. Hidalgo Cty., 246 F. 3d 481, 489 (5th Cir.

2001) (citation omitted). A fact is “material” if it “might affect the outcome of the suit under

governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       To demonstrate that a particular fact cannot be genuinely in dispute, a defendant

movant must (a) cite to particular parts of materials in the record (e.g., affidavits or

declarations, documents, depositions, etc.), or (b) show either that (1) the plaintiff cannot

produce admissible evidence to support that particular fact, or (2) if the plaintiff has cited any

materials in response, show that those materials do not establish the presence of a genuine

dispute as to that fact. FED. R. CIV. P. 56(c)(1). Although the Court is required to consider

only the cited materials, it may consider other materials in the record. See Fed. R. Civ. P.

56(c)(3) (emphasis added). Nevertheless, Rule 56 “does not impose on the district court a

duty to sift through the record in search of evidence to support a party’s opposition to

summary judgment.” Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 915 n.7 (5th Cir. 1992).

Parties should “identify specific evidence in the record, and . . . articulate the ‘precise

manner’ in which that evidence support[s] their claim.” Forsyth v. Barr, 19 F.3d 1527, 1537

(5th Cir. 1994)(citation omitted).

       In evaluating whether summary judgment is appropriate, the Court “views ‘the

evidence in the light most favorable to the nonmovant, drawing all reasonable inferences in

the nonmovant’s favor.’” Sanders-Burns v. City of Plano, 594 F.3d 366, 380 (5th Cir. 2010)


                                               -4-
(quoting Riverwood Int’l Corp. v. Employers Ins. of Wausau, 420 F.3d 378, 382 (5th Cir.

2005)). “After the non-movant has been given the opportunity to raise a genuine factual

[dispute], if no reasonable juror could find for the non-movant, summary judgment will be

granted.” Byers v. Dallas Morning News, Inc., 209 F.3d 419, 424 (5th Cir. 2000) (citing

Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986)). “Mere conclusory allegations are not

competent summary judgment evidence, and thus are insufficient to defeat a motion for

summary judgment.” Woodberry v. Dallas Area Rapid Transit, No. 3:14-CV-03980-L, 2017

WL 840976, at *3 (N.D. Tex. Mar. 3, 2017) (citing Eason v. Thaler, 73 F.3d 1322, 1325 (5th

Cir. 1996)). “Unsubstantiated assertions, improbable inferences, and unsupported speculation

are not competent summary judgment evidence.” Woodberry, 2017 WL 840976, at *3.

B.     Qualified Immunity Standard

       Molina seeks relief in this case under 42 U.S.C. § 1983, which “creates a private right

of action for redressing the violation of federal law by those acting under color of state law.”

Colson v. Grohman, 174 F.3d 498, 504 n.2 (5th Cir. 1999) (citing Migra v. Warren City Sch.

Dist. Bd. of Educ., 465 U.S. 75, 82 (1984)). “Rather than creating substantive rights, § 1983

simply provides a remedy for the rights that it designates. Thus, an underlying constitutional

or statutory violation is a predicate to liability under § 1983.” Harrington v. Harris, 118 F.3d

359, 365 (5th Cir. 1987) (citations and internal marks omitted) (quoting Johnson v. Harris

Cty. Flood Control Dist., 869 F.2d 1565, 1573 (5th Cir. 1989)).

       Defendants Thomas, Larson, and Roberts each seek summary judgment on the basis


                                              -5-
that they are entitled to qualified immunity from Plaintiff’s claims of a constitutional

violation. “The doctrine of qualified immunity protects government officials ‘from liability

for civil damages insofar as their conduct does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.’” Pearson v.

Callahan, 555 U.S. 223, 231 (2009) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818

(1982)). “The qualified immunity inquiry thus involves two prongs that must be answered

affirmatively for an official to face liability: (1) whether the defendant’s conduct violated a

constitutional right, and (2) whether the defendant’s conduct was objectively unreasonable

in light of clearly established law at the time of the violation.” Terry v. Hubert, 609 F.3d 757,

761 (5th Cir. 2010) (citing Pearson, 129 S. Ct. at 816); see also Tolan v. Cotton, 572 U.S.

650, 655-56 (2014). The Court may begin its inquiry with either prong. Tolan, 572 U.S. at

656 (citing Pearson, 555 U.S. at 236).

       “When a defendant invokes qualified immunity, the burden shifts to the plaintiff to

demonstrate the inapplicability of the defense.” Club Retro, L.L.C. v. Hilton, 568 F.3d 181,

194 (5th Cir. 2009) (citing McClendon v. City of Columbia, 305 F.3d 314, 323 (5th Cir.

2002) (en banc)). “This standard, even on summary judgment, ‘gives ample room for

mistaken judgments by protecting all but the plainly incompetent or those who knowingly

violate the law.’” Poole v. City of Shreveport, 691 F.3d 624, 627 (5th Cir. 2012) (quoting

Brumfield v. Hollins, 551 F.3d 322, 326 (5th Cir. 2008)). “Because qualified immunity is ‘an

immunity from suit rather than a mere defense to liability[,] it is effectively lost if a case is


                                               -6-
erroneously permitted to go to trial.’” Pearson, 555 U.S. at 231 (quoting Mitchell v. Forsyth,

472 U.S. 511, 526 (1985)). Thus, at the summary judgment stage, “[t]he plaintiff’s

evidentiary assertions—but not mere allegations—are taken as true in the court’s evaluation

of qualified immunity.” Terry, 609 F.3d at 761 (citing Manis v. Lawson, 585 F.3d 839, 842

(5th Cir. 2009)); see also Pearson, 555 U.S. at 231!32 (“[T]he ‘driving force’ behind

creation of the qualified immunity doctrine was a desire to ensure that ‘insubstantial claims

against government officials will be resolved prior to discovery.’”) (quoting Anderson v.

Creighton, 483 U.S. 635, 640 n.2 (1987)).

C.     Whether Molina has Shown a Constitutional Violation

       (1)    Molina Was a Pre-Trial Detainee

       Molina was previously found not guilty by reason of insanity to a charge of

maliciously conveying false information regarding an explosive device in violation of 18

U.S.C. § 844(e) in the Wichita Falls Division of the Northern District of Texas. See United

States v. Molina, (Mar. 5, 2007 Order), No. 7:06-CR-00014-O (1), ECF No. 33. He was also

subsequently committed to the custody of the Attorney General upon the Court’s finding that

his release would likely create a substantial risk of bodily injury to another person or serious

damage of property of another due to the defendant’s present mental disease or defect. See

United States v. Molina, (July 26, 2007 Order), No. 7:06-CR-00014-O (1), ECF No. 38. In

the years since, Molina has been both detained for periods of time, and released for periods

of time on certain reporting conditions. See id., ECF Nos. 49, 60, 70, 81, 89, 103, and 124.



                                              -7-
While released subject to certain conditions on March 23, 2016, Molina was arrested by

Texas Department of Public Safety officers in Wise County, Texas, and detained in the Wise

County Jail pending newly charged violations of state law, including charges of driving while

intoxicated, possession of a controlled substance less than 1 gram, and possession of drug

paraphernalia. See http://jail/com/wise.tx.us:81/JailingDetail.aspx?JailingID=50951 see also

http://jail.com.wise.tx.us:81/CaseDetail.aspx?CaseID=10430372, 10437284, and10427894.

Thus, Molina was a pre-trial detainee subject to the new state charges when the May 2016

events forming the basis of his remaining claims against the Wise County Jail sergeant and

officers took place. Molina acknowledges that on May 27, 2016, he was transferred to the

Parker County Jail. Complaint 4, ECF No. 3.

       (2)    Applicable Law/ Fourteenth Amendment Failure to Protect Claim

       Molina asserts that all of the remaining defendants failed to protect him from the harm

he sustained as the result of an alleged sexual assault by a fellow inmate. Molina asserts his

claims as a violation of the Due Process Clause of the Fourteenth Amendment. MDS 2, ECF

No. 16. The Fourteenth Amendment protects the detainee’s right to be free from punishment

prior to an adjudication of guilt. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979); Graham

v. Connor, 490 U.S. 386, 395 n. 10 (1989) (“[T]he Due Process Clause protects a pretrial

detainee from the use of excessive force that amounts to punishment”); Cupit v. Jones, 835

F.2d 82, 84!85 (5th Cir. 1987) (“Pretrial detainees are protected by the Due Process Clause

of the Fourteenth Amendment.”). In Kingsley v. Hendrickson, the Supreme Court held that



                                             -8-
courts must apply an objective test to excessive force claims brought by pretrial detainees.

135 S. Ct. 2466, 2470 (2015). The Ninth Circuit later extended Kingsley’s objective standard

to a pretrial detainee’s failure-to-protect claim. See Castro v. City of L.A., 833 F.3d 1060,

1070!71 (9th Cir. 2016). The Fifth Circuit subsequently distinguished Castro, noting that

the Ninth Circuit was the only circuit to have extended Kingsley to a pretrial detainees’s

failure-to-protect claims. See Alderson v. Concordia Par. Corr. Facility, 848 F.3d 415,

419!20 & n. 4 (5th Cir. 2017). Instead, the Fifth Circuit reaffirmed the holding of Hare v.

City of Corinth, which applies a “subjective deliberate indifference” standard to all failure-to-

protect claims, regardless of whether the plaintiff is a pretrial detainee or a prisoner. 74 F.3d

633, 643 (5th Cir. 1996); Alderson, 848 F.3d at 419 n.4; see also Robertson v. Gautreaux,

No. 16-341-JJB-RLB, 2017 WL 690542, at *3!5 (M.D. La. Feb. 21, 2017) (discussing the

Kingsley, Castro, and Hare cases and applying the Hare standard to a detainee’s failure to

protect claim). Under this Fifth Circuit controlling authority, this Court will apply the

subjective deliberate indifference standard under Hare to Molina’s failure-to-protect claim.

       Another court in this district recently set out the applicable standards for review of a

failure-to-protect claim under the Fourteenth Amendment:

       Similar to an inmate’s Eighth Amendment claim for failure to protect, a prison
       official has a duty to protect a pretrial detainee from violence at the hands of
       other inmates while confined. See Hare, 74 F.3d at 639; Longoria v. Texas,
       473 F.3d 586, 592 (5th. Cir. 2006). Prison officials must guard against current
       threats, as well as sufficiently imminent dangers that may cause harm in the
       fixture; however, not every injury caused by another prisoner gives rise to
       constitutional liability. Horton v. Cockrell, 70 F.3d 397, 400!01 (5th Cir.
       1995).

                                               -9-
In a case alleging an “episodic act or omission” by a jail official, such as
Escobedo alleges here, a detainee must show that the official acted with
“deliberate indifference” to a substantial risk of serious harm to the detainee.
Hare, 74 F.3d at 636 (citing Farmer v. Brennan, 511 U.S. 825, 828 (1994)).
Specifically, to state a constitutional claim for failure to protect, a plaintiff
must show: (1) he was subjected to conditions posing a substantial risk of
serious harm; and (2) prison officials were deliberately indifferent to his need
for protection. Id. at 648 (quoting Farmer, 511 U.S. at 834); see Neals v.
Norwood, 59 F.3d 530, 533 (5th Cir. 1995). A finding of deliberate
indifference requires more than mere negligence—the jail official must: (1) be
subjectively aware that the detainee faces a substantial risk of serious harm;
and (2) disregard that risk by failing to take reasonable measures to alleviate
it. See Farmer, 511 U.S. at 837; see also Hare, 74 F.3d at 648!49. (“Though
Farmer dealt specifically with a prison official’s duty under the Eighth
Amendment to provide a convicted inmate with humane conditions of
confinement, we conclude that its subjective definition of deliberate
indifference provides the appropriate standard for measuring the duty owed to
pretrial detainees under the Due Process Clause.”). Thus, the jail official “must
both be aware of the facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw the inference.”
Farmer, 511 U.S. at 837.

A detainee seeking to establish a constitutional violation need not show that
jail officials believed harm would actually occur—“it is enough that the
official acted or failed to act despite his knowledge of a substantial risk of
serious harm.” Id. at 842; see Hare, 74 F.3d at 648. The law does not expect
or require, however, that jail officials prevent all inmate-on-inmate violence
(Adames v. Perez, 331 F.3d 508, 512 (5th Cir. 2003)), and mere negligence in
failing to protect a detainee from assault does not comprise a constitutional
violation. See Oliver v. Collins, 914 F.2d 56, 60 (5th Cir. 1990); see also Ard
v. Rushing, 597 F. App’x 213, 219 (5th Cir. 2014) (quoting McClendon v. City
of Columbia, 305 F.3d 314, 326 n.8 (5th Cir. 2002)) (“A state actor’s failure
to alleviate ‘a significant risk that he should have perceived but did not,’ while
‘no cause for commendation,’ does not rise to the level of deliberate
indifference.”).“To sustain his constitutional claim, [the detainee] must
demonstrate something approaching a total unconcern for his welfare in the
face of serious risks, or a conscious, culpable refusal to prevent
harm[.]”Hamilton v. Dretke, No. 7:06-CV-043-O, 2009 WL 320777, at *2
(N.D. Tex. Feb. 10, 2009) (quoting King v. Fairman, 997 F.2d 259, 261 (7th
Cir. 1993)).

                                      -10-
Escobedo v. Garza County Sheriff’s Dept., No. 5:16-CV-166-BQ, 2017 WL 6759136, at *3-

4 (N.D. Tex. Oct. 23, 2017).

               (a)   Substantial Risk of Serious Harm

       Thus, the analysis of whether Molina has alleged a violation of the constitution based

upon the basis of failure to protect requires that he first show that he was incarcerated under

conditions posing a substantial risk of serious harm. Jones v. Thaler, 69 F.App’x 658, 2003

WL 21356014, at *1 (5th Cir. 2003) (citing Neals v. Norwood, 59 F.3d 520, 533 (5th Cir.

1995)). A threat that one inmate will physically assault another poses a substantial risk of

serious harm. Id. 2003 WL 21356014, at *1 (citing Horton v. Cockrell, 70 F.3d 397, 401 (5th

Cir. 1995)).

       In his complaint, Molina alleges that prior to the alleged May 19 sex assault from

Rodriguez, he informed Defendants Thomas, Larson, and Roberts that Rodriguez was

sexually harassing him. Complaint 4, ECF No. 3. In the more definite statement, Molina

alleges that he had told Larson and Roberts on May 12 that Rodriguez claimed to be a

“Tango Blast gang member and that I would do what he wanted (sexually).” MDS 3, ECF

No. 16. He also alleges he had told Larson, Roberts, and Thomas on May 12 that Rodriguez

claimed he “knew I was gay, that he loved me, and wanted to have sex with me (suck his

dick).” Id. Molina alleges he had told Larson and Roberts on May 12 that Rodriguez had

“placed a sock across my neck under my chin and chocked [sic] me.” Id. at 3!4. Molina also

alleges that on May 18, he told Larson and Roberts that Rodriguez masturbated and “would

                                             -11-
show me his cum.” Id. at 4. He further alleges that on May 19, he came to the Officer’s desk

and told Thomas that Rodriguez had kept “telling me to such his dick,” and contends Thomas

responded “I will take care of it.” Id. at 4!5. He also alleges that between May 17 and 19,

Larson approached him and asked what was going on between him and Rodriguez, and that

he responded by describing Rodriguez’s alleged sexual harassment of him, including the

same allegations listed above. Id. at 5. And, Molina contends that between May 17 and 19,

Roberts asked him if Rodriguez was bothering him, and when he told her of the allegations

listed above, she replied “Just don’t hit him in the face.” Id. at 5!6.

       These allegations by Molina of conveying the alleged threats and conduct by

Rodriguez to each of the three defendants at different times in the days prior to the May 19

sexual assault is sufficient to satisfy the first-prong of a failure-to-protect claim, requiring

that he was subjected to conditions posing a substantial risk of serious harm.

              (b)     Deliberate Indifference to a Need for Protection

       But “[n]ot every injury suffered by a prisoner at the hands of another rises to the level

of a constitutional violation . . . .” Horton, 70 F.3d at 400. In order to satisfy the second

prong, that the official was deliberately indifferent to the inmate’s need for protection,

Molina must allege that each defendant was deliberately indifferent to the risk that he would

be assaulted. “Deliberate indifference is established by showing that the defendant officials

(1) were aware of facts from which an inference of excessive risk to the prisoner’s health or

safety could be drawn and (2) that they actually drew an inference that such potential for



                                             -12-
harm existed.” Herman v. Holiday, 238 F.3d 660, 664 (5th Cir. 2001) (internal quotation

marks omitted). Generally, a finding of deliberate indifference “must rest on facts clearly

evincing ‘wanton’ actions on the parts of the defendants.” Johnson v. Treen, 759 F.2d 1236,

1238 (5th Cir. 1985). “Deliberate indifference cannot be inferred merely from a negligent or

even a grossly negligent response to a substantial risk of harm.” Thompson v. Upshur Cty.,

Tex., 245 F.3d 447, 459 (5th Cir. 2001). And, the “fact that an inmate sought and was denied

protective custody is not dispositive of the fact that prison officials were therefore

deliberately indifferent to his safety.” Lewis v. Richards, 107 F.3d 549, 553 (7th Cir. 1997);

see Sears v. Shaw, No. 5:14-CV-65-DCB-JCG, 2016 WL 1068745, at *6 (S.D. Miss. Feb.

1, 2016) (“Offenders do not dictate their classification, as [the prisoner] alleges”), R and R

adopted, 2016 WL 1069094 (S.D. Miss. Mar. 17, 2016); Hamilton, 2009 WL 320777, at *2

(noting that if prison officials were “constitutionally required [to take action] every time a

threat was reported, inmates would quickly learn to control the prison environment simply

by making threats”).

       Molina recites the same general claim/legal conclusion against            each of the

defendants: that he “informed [each defendant] of what Rodriguez was doing [and] that each

knew a risk of serious harm existed but showed deliberated indifference by not removing me

or Rodriguez from the same cell and the same trusty duties.” MDS 7!8, ECF No. 16. Molina,

however, does not recite additional facts that any of the remaining defendants acted wantonly

or with deliberate indifference to a potential threat from Rodriguez. Molina does not allege



                                             -13-
that any of them intentionally and wantonly encouraged Rodriguez to assault him. Rather,

Molina contends that each of these three defendants failed to act reasonably. But failing to

act reasonably is an allegation of negligence or possibly gross negligence. As noted above,

allegations of negligence are not sufficient to maintain an action under 42 U.S.C. § 1983.

See, e.g., Daniels v. Williams, 474 U.S. 327, 332 (1986) (concluding that the Constitution “is

simply not implicated by a negligent act of an official causing unintended loss of or injury

to life, liberty, or property”); Davidson v. Cannon, 474 U.S. 344, 347!48 (1986)(stating that

“lack of due care . . . simply does not approach the sort of abusive government conduct”

which rises to the level of a constitutional violation); Feagley v. Waddill, 868 F.2d 1437,

1440 (5th Cir.1989) (“negligence on the part of state officials does not suffice to make out

any due process violation under the Fourteenth Amendment”) (citing Daniels, 474 U.S. 327.)

As explained in the brief in support of the collective motion for summary judgment at pages

5!8, Molina has wholly failed to set forth facts that show that any of the defendants acted

with deliberate indifference.

       Instead, in analyzing whether Molina has stated facts to show deliberate indifference

on the part of any defendant, the Court notes that the defendants were aware of other facts

that were taken into consideration in responding to Molina’s claims. In this regard, although

Molina alleges he was the victim of an assault on May 19, he acknowledges that he did not

report such assault that day, but instead waited several days until May 22, when he informed

a second Officer Roberts. Complaint 4, ECF No. 3; MDS 11, ECF No. 16. But Molina also



                                             -14-
acknowledges he did so after his fellow cell mates, Rodriguez, Jimmy Teague, and Michael

Martinez, each “filed grievances against me to get me ‘rolled’ (removed from the cell).”

MDS 9, ECF No. 16. The Affidavit of Sergeant Thomas reports that Molina was actually

taken out of the four-man cell on May 21, 2016, and placed in segregation pending an

investigation of his claims of harassment. App. 9, Affidavit of Thomas, ECF No. 48. That

investigation included Wise County Jail Inmate Witness Statements prepared by Molina’s

cell mates Rodriguez, Martinez, and Teague. Id. 9, 16!20, Affidavit of Thomas, Exhibits 3-

B, ECF No. 48. As noted by Sergeant Thomas, those inmate statements categorically denied

Molina’s assertions, and recited claims that Molina himself instigated homosexual advances

and exposed himself to the other inmates. Id. This evidence corroborates the defendants

claims that they did not act with the requisite deliberate indifference towards Molina. See

generally Brown v. Harris Cty., 409 F. App’x 728, 730!32 (5th Cir. 2010) (affirming district

court’s dismissal of pretrial detainee’s failure to protect claim on summary judgment,

explaining that although detainee demonstrated jail official was subjectively aware detainee

faced a risk of harm, detainee had not established official responded with deliberate

indifference).

       Furthermore, Molina does not contest the fact that in June 2016, after he was no

longer housed in the Wise County Jail, he wrote a lengthy letter to Wise County Sheriff Akin

and several federal court officials claiming that he was the victim of sexual assault or

harassment on numerous instances. App. 21!29, Affidavit of Thomas, Exhibit 3-C, ECF No.



                                            -15-
48. As Sergeant Thomas’s affidavit summarized, Molina’s letter alleged he was a repeat

victim, including at:

       [T]he Wise County Jail in May 2016, the Volunteers of America facility in
       Fort Worth in February 2016 and September 2013, the FCI Fort Worth in
       December 2015 and also in January-February 2016, the “PCJ” [Parker County
       Jail] in December 2015, January 2016, and in 2013, in the Mansfield, Texas
       Jail in 2008 and 2006, at the Butner, NC FMC in 2007, at FCI Seagoville,
       Texas in 2007, and at FCI Fort Worth in 2007.

App. 9, Affidavit of Thomas, ECF No. 48. This record shows that Molina is a serial

complainer of being a victim of inmate-on-inmate sexual harassment.

       As a result, the Court concludes that Molina has failed to state facts to overcome the

Defendants’ assertion of qualified immunity. Because Molina has not come forward with

evidence to show that Defendant Thomas, Larson, or Roberts violated his Fourteenth

Amendment constitutional right, each Defendant is entitled to qualified immunity from this

suit. Consequently, the collective motion for summary judgment as to the remaining

Defendants must be granted.

                                     CONCLUSION

       It is therefore ORDERED that Defendants’ Motion for Summary Judgment (ECF No.

46) is GRANTED, such that all of Plaintiff’s claims against Defendants Sergeant Joseph

Thomas, Officer Lance Larson, and Officer Jennifer Roberts, are DISMISSED with

prejudice.




                                            -16-
SO ORDERED this 14th day of February, 2020.




                  Mark T. Pittman
                  UNITED STATES DISTRICT JUDGE




                              -17-
